—Judgment, Supreme Court, New York County (Emily Goodman, J.), entered January 9, 1998, which denied petitioner’s motion to renew her prior application pursuant to CPLR article 78 to annul respondent’s determination discharging her from her position as a police officer in the New York City Police Department, unanimously affirmed, without costs.
The IAS Court properly denied renewal in the absence of an acceptable excuse for petitioner’s failure to produce the documents she would now rely upon when her application was first considered (see, Rubinstein v Goldman, 225 AD2d 328, 328-329, lv denied 88 NY2d 815). In any event, none of the belatedly produced material would warrant revision of the court’s determinative findings that petitioner had been discharged while she was still on probation and that she had not established that her dismissal was made in bad faith (see, Averys v Kelly, 214 AD2d 309, lv denied 86 NY2d 703; Matter of Brennan v Ward, 134 AD2d 194). Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.